Case 1:19-cv-00689-NRB Document 35-14 Filed 04/22/19 Page 1 of 67

Case 1:19-cv-00689-NRB Document 35-14 Filed 04/22/19 Page 2 of 67

First Amazon A|exa-enabled digital glasses to debut et CES ~ Tech News | 'ihe Star On|ine

star 0NL1NE

411 4!2019

First Amazon Alexa-enabled digital glasses to debut at
CES

 

TECH NEWS

MOnCla\/, 8 Jan 2018 3:36 F’l‘vl lVlYT

,

Fi"

,._

§

ti -'
l

 

Vuzix Corp will show off a pair of smart glasses that can talk to Amazon.com lnc's voice-activated digital assistant and
display information to the wearer's field of view, Vuzix's CEO said. - Bloomb`erg

The first augmented-reality glasses With Amazon's A|exa voice assistant will be shown at CES in Las
Vegas - manufactured by a 75-emp|oyee company rather than Jthe e-cornmerce giant’s growing devices

division.

hlips:i.fwww.thestar.com.myr'techflach-newsiztl1BIO‘| ."OB!l'lrst-amazon-a|exa-enab|ed-digita|-g|asaea-to-dabut-at-cesf 113

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 3 of 67

4.’1 4.12019 Firsi Amazon Alaxa-eriabled digital glasses to debut at CES - Tech News | The Star On|ine
Vuzix Corp Wi|| show off a pair of smart glasses that can talk to Arnazon.com |nc's voice-activated digital
assistant and display information to the wearer's field of viewl Vuzix chief executive officer Pau| Travers
said in an interview Vuzix's A|exa integration is part of an Amazon programme that allows third~party
hardware manufacturers to put the digital assistant into their products. |n October, Sonos lnc unveiled a
smart speaker with A|exa's system for controlling music playbacl<. The strategy is designed to put
Amazon's service, which generates revenue for the company, in as many places as possible to sell more
prod ucts.

Amazon confirmed that Rochester, New York~based Vuzix’s device will be the first smart glasses with
A|exa, The company is “excited about the potential of the glasses and the ability to bring A|exa to
customers in a new way," a company spokeswoman said. Vuzix's shares gained 8.5% to US$7 (RM28} at
2.04pm in New Yori< afterjurnping as much as 16% on the news.

Voice assistants and augmented-reality products will be highlighted at next week’s CES consumer
electronics show. Executives from Amazon's Alexa and Goog|e’s Assistant will be seeking new partners
and other big technology companiesl including Apple lnc and Facebook |nc‘s Ocu|us division. will be at
the show behind the scenes as they ramp up their virtual»rea|ity and augmented-reality products. AR is
a technology that superimposes digital information such as maps, text messages and more onto a
person's view of the real wor|d, while VR submerses a user into a completely different digita||y created

wor|d.

Vuzix will release its AR glasses by the second quarter at a cost of about US$l,OOO (RM3,987), Travers
said. Whi|e it's a "high price point," he said, "the ultimate goal is to have it under US$SOO (RM1,993), and
we'|| be able to do that” by 20 19. Wearers, who must be Amazon customers or become Amazon
customers to enable A|exa’s capabilities could for example ask the digital assistant to pull up a map or

display sports scores on the glassesl

Amazon hasn’t said whether it will release its own branded smart glasses with A|exa, but Travers expects
it to happen. l'| think everyone is going to come out with glasses sooner or |ater," he said.

App|e is aiming to have the technology ready for its own augmented reality g¥asses by 2019 so that it
can release a device by 2020. Bloomberg News reported last year. Ocu|us said it would release a
US$ZOO (RM797.50) standa|one VR headset called the Oculus Go this year that doesn't require
connectivity to a PC or smartphone. Goog|e was an early player in the AR glasses wor|d, launching the
Google G|ass prototype before pulling back and focusing on adding AR features to its Pixe| smartphone

and releasing an enterprise-oriented headset.

Amazon's first A|exa device launch was the Echo voice speaker in 2014, but the company has since
released speakers with screens, tablets, and `|'Vset-top boxes. - B|oomberg

Copyright ® 1995-2019 Star Media Group Berhad (ROC 10894D}
Best viewed on Chrome browsers.

https:ii\.»vww.thesisr.com.myitechiteoh-news!ZOi-BiD1iDBinrst-amazon-a|exa-enab|ed-diglial-g|asses-to~debut-al-ces! 213

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 4 of 67

4i14!2019 First Amazon Aiexa-anab]ed digital glasses to debut at CES - Tech News l The Star Onrine

https:i,-‘www.th esiar.com.my.-'tecniiech-newsizm8101iOBiiirst-arnazon-e|exa-enabled-diglia|-g|esses-to~debut-at-c.esi

3,'3

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 5 of 67

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 6 of 67

411 41'201 9 A|e>ia-frie nd|y G|asses Debut itt CES | PYMNTS. com

A|'\*EAZUN ll*»l|‘i()\i'i'j.`l'lf.`il'~i$

Alexa-Friend|y G|asses Debut
At CES

ay PYMNTS sr z

Posted on January 8. 2018

 

-F si-i..~._i-‘i'-' g i"-:v.'"i'_! in i:-,s_-‘¢i" J", r-,-i,-i.=a; i§_.‘,, .-vnl.'»l'l §§ i.-i-.-:..".ili

Amazon Alexa has been finding its way into all sorts of devices - and at the Consumer E|ectronics
Show (CES), the annual tech conference held in Las Vegas in early .January, Alexa is showing up in
a pair of augmented reality glassesl

hiips:iniruvw.pymrita.oom.-‘amazcn-innovatlonsi?i]tBielexa-fiiendly»g|asses-css-vuzIx-augrnentail-reallin ‘i.iB

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 7 of 67

4i14i2019 A|exa-friand|y G|asses Debut At CES l PYMNTS.com
According to a report in Bloomberg, the glasses are made by Vuzix, a small startup that is geering
up to display a pair of glasses that can accept commands from A|exa, nmazon’s digital voice-
activated assistant The glasses can also display information about what‘s in the wearer’s view,
noted the report.

F'au| Travers, chief executive of Vuzix, said the Alexa integration was made possible by an Amazon
program that enables third-party hardware manufacturers to integrate A|exa into their devices For
example, Sonos came out with a smart speaker with built-in Alexa this past OCtober. The goal is to
get Aiexa in as many devices as possible in order to boost revenue for Amazon, noted the report

Consumer intelligence Research Partners just reported that customers who buy Amazon‘s Echo
smart speakers spend an average of $1,700 each year on Amazon, higher than the $1,300 that
Amazon Prirne customers spend annuallyl What's more, the figure is 66 percent higher than the
average spending rate of all Amazon customers around the globe.

An Amazon spokeswoman said the eComrnerce giant is excited about the potential of glasses
integrated With Alexa. The Vuzix glasses are slated to hit the market in the second quarter and will
initially sell for around 31 ,UUO, with the goal of ultimately lowering the price to under 3500, which
the CEO predicts will happen by 2019.

Vuzix isn’t the only company expected to roll out augmented reality products with bui|t~in voice
assistants at CES 2018_ Bioomberg noted that Amazon Alexa and Goog|e Assista nt executives will
be on the lookout to forge other new partnerships for their voice-activated virtual assistantsl

Latest |nsights:

Our data and analytics team has developed a number of creative methodologies and frameworks
that measure and benchmark the innovation that's reshaping the payments and commerce
ecosystem. Check out our Apri| 2019 Unatlended Retail Report.

https:iiwww.pymnis.comiamazon-innovationsiZt]i Bia|exa-friendiy-glasses-ces-vuzix-augmented- real ilyi 2i3

Case 1:19-cv-00689-NRB Document 35-14 Filed 04/22/19 Page 8 of 67

4114.-‘2019 A|e>ca-f'riend|y Glasses Debut At CES | PYMNTS.-con'i

_ _. ““ DOWN LOAD

    
 

RELATED lTEM$: ALEXA, AMAZON, AUGMENTED RE¢L\L|`|'Yl CESl NEWS, SMART GLASSES, VUZ|X, WHAT'S HOT

"F '-"=l'lf`=L`-i" 29 l"‘-"f“l¢l in 121 i£‘u ‘.s-»i.-">.--:.~. -:~91 --‘i!i.\.'i 'é'_'i i'i~:i.-'f'-it

ll‘~lTELl._iG'.:“_l'lCE DF TH|NGS

NEW REPORT: Connected Cars
Drive $2125 Annua||y |n
Commerce Spend

ay PYMNTs y a

F'osted on January B, 2018

https :l.-‘www. pymnts.co miamazon-innc\ratio nsi2o1 B.-'al exa-frie nd|y-gl asses-ces-vuzix-a ugrrie ntet|-n=.ralityir 318

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 9 of 67

4114!2019 A|e.i<a»frierid|y G|asses Debut At CES | PYM NTS.oom

 

'F :-'iii.-'-.i-ii'= ;"" t\.-v'~'i=i' in '.-'i--'-::'- i;"o -'ai »'-_9,: "'l*i"i`i` FF"'i` Fl""""'-‘-'-

The right connections can open up plenty of opportunities And, in the automotive world,
connectivity is helping automakers find new opportunities to rev up in-vehicle purchases among
motorists

Every weekday morning, 135 million U.S. adults drive a car to work, with commutes ranging from
as little as 15 minutes to over an hour. During this daily grind, motorists are driving $212 billion in
commerce as they drive to and from their workplaces and homes.

Forty percent of these commuters spend over Si 8.7 billion getting their daily caffeine fix, while 54
percent order ahead and pay for food, influencing $47.3 billion in commerce every year.

While much of today's commuter commerce is powered by mobile devicesl PYMNTS research
indicates that offering these commuters in-vehicle connectivity could quickly shift their shopping
activities into overdrive. The new Digital Drive Reportl a PYM NTS.com/!isa collaboration, asked
2,000 commuters about what connected commerce activities they engage in during their daily
commutes - and what other types of purchasing decisions they would likely make if connectivity
was built into their vehicle

htips:ilwww.pymnls.oomiamazon-in novatiansi201t?ii'alexa-irierid|y-glasses-ces-vuzix-augn'ianted-realltyi' 418

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 10 of 67

4{14!2019 Alexa-l‘riendly G|assss Debut Ai CES | F'YN'|NTS.con'i

But in~vehic|e technology is not the only automotive development that could accelerate consumer
interest in shopping during the daily commute. Autonomous and self-driving vehicles are one of
the most highly anticipated developments in the automotive industry Not only could this
technology dramatically change the way consumers and motorists think about driving and
mobility, it could also significantly increase the rate of purchases made during the daily commute.
According to P¥MNTS Findings, over 75 percent of smartphone users who spend more than 30
minutes in traffic traveling to and from work would order ahead more often if their vehicle was

both autonomous and connected

Nlillennia|s are also literally making their voices heard when it comes to making in-vehicle
purchases PYMNTS found that 82 percent of mi||ennials would shop more during their commute
if voice-activated technology was available That was more than twice the rate of other

commuters.
Other key takeaways include:

- 66 percent of commuters who make mobile order-ahead purchases today would do so
more often if iri-vehicle commerce was available in their vehicles

‘ 21 percent of commuters who do not currently connect to the internet while commuting
would be interested in owning a self-driving car.

v Only 11 percent of commuters are using voice-activated systems to connect to the internet
during their drives

- About 40 percent of commuters use their smartphone and apps to look for gas while
driving.

https:,‘iw\mv.pymnts.cornian'iazon-innovationsiZD1Bialexa-friand|y-glasses-ces-vuzi)c-aug mented-rea|iiyi 518

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 11 of 67

4.-‘14)‘201 9 A|e)ca-friend|y Glasses Debut At CES | PYMNTS,com

vrsA

 

 

2 1 2 billion amount spent by135 MlLLlON commuters on
coffee, food, gas, parking and groceries every year

US|NG A CONNECTED DEV|CE

PEOP|_E USE THE ll\lTEF?NE`|`
Wi-l|LE THEY COMML_JTE lN
A CAR TO AND FROM WOl-`\’K

OF THE 135 HlLLl°N CAR coHMl.l`l'ER-$ USE THE lNTERNET 'I'O FURCHASE l"l'EMS

77.1 PERCENT OF Tl-lOSE LJSE THF ll\lTERNET

,_.` m OF THE 135 MlLLlON CAR CO|"IMLI`|"ERS U5E THE lNTERNET
h
.

BUT 00 NCIT USE lT TO P'URCHASE |TEMS

OF ‘l'l-IE 135 Hll`..l..lC|N CAR COMMUTERS DC| NOT USE THE lIITERNET

50 THEY DON‘T USE lT TO PURCHASE |TEHS

m 5'|.2 PERCENT OR 59.1MILLION CAR COMMUTERS ENGAGE
\ |N COMMERCE WH|LE DRNING TO AND FROM WORK

https:ilrwww.pymnts.comi‘arnazon-lnnovationsl2o1Blale)ca-friend|y-g|asses-ces-vuzix-augmenied-realilyi E.i'B

 

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 12 of 67

4l14.’2019 lnli=.)ia-fri\=.-nl:l|y Glesses Debut At CES | F'YMNTS.com
i¢.'--_;'_-?_;‘:.;_..'.'_\i`_'i'-.-J; .'.\.\'.ZLJ.:_-i.t ::_.'.'.:=..`=-_'\. .'.'..-a L_'L`.'L :' 1
1`£-' - ',. .. __
"'R\"
0

Q"-:'/

-oF THE 69.1HlLLiON CAR COMMU`I‘ERB
<v'vi-ir_) A| iei_:\i)v i.N(;.Ac;r_ ii~i t;i}Mi»ii_irc'l_)
WDU|.D $HOP |~|ORE l=REi§lUE|~iTL‘ir

 

l OF THE 20.'| HILL[ON THAT ACCESS
INTERNET, SUT WHC\ DON'T SHOP ONLlNE.

. 'WOULD ENGAGE lN COMMEF{CE

' - addihg another 1.4,3 mi'.-‘!i`on to the retail

    
  
  
   
  
    

OF THE 50 MlLLlON WHO DON'T CONNECT TO THE lNTERNET AT AL.L.
WOULD ENGAGE l-N COMMERCE - adding another 29 mr'.lii'ori to the total

44M

 

\___.
TUM|]RR[]W

  
  
 

THE SELF-DR|V|NG FUTURE

m lf cars drove themselves

'W]' t\°§' 30% would shop online
HE F\l
28% would play games
34% would sleep

that connect using cars are \i'ER‘rl interested in buying one

are interested in owning an autonomous car

hltps.'l‘hivww.pymnts,comil'amazon-inncivationsi'2l]‘l Bi'alexa-friand|y-glasses-css»vuzix-augmentsd-rea|ityl 713

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 13 of 67

411 4r2019 Alexa-f'riend|y Glasses Debut At CES | PYMNTS.com

About The Report

The new Digital Drive Report, a PYMNTS.com/Visa collaboration, asked 2,000 commuters about
what connected commerce activities they engage in during their daily commutes to and from work
- and what other types of purchasing decisions they would likely make if connectivity was built
into their vehicles

Latest lnsights:

Our data and analytics team has developed a number of creative methodologies and frameworks
that measure and benchmark the innovation that's reshaping the payments and commerce
ecosystem. Check out our Apri| 2019 Unattended Retail Report.

1

z ur'latt:en_declac ,,g,
j _

seiisi.:oy:aiiy

    
 

 
 
  

 

RELATED lTEMS: AUTONDMOUS VEH|CLES, CONNECTED CAR COMMERCE, CONNECTED CARS, DlGlTAL DRWE
REPORT, FEATURED NEWS, NEWS, OF!DER AH EAD, SELF-DR|V|NG CARS, SELF-DRlVING \.IEH|CLESl SMART

CARS, VlSA

htips:l.twww_pymnts.comlamazon-'innovatioris&l]1S!alexa-iriend|y-glasses-i::es-vuzix-augrriented-rea|ityl Bi‘B

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 14 of 67

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 15 of 67

4r14l2019 New Vuzix Blade AR smart glasses with A|e)¢a to official at CES 2013 - Gizbot News

FEATURES v GALLER\" v

£i:;'.i '-.i - NEWS v REV|EWS v

  

Top 10 Eiest Mutuai Funi:ls for
Reilremant

   

Home ¢ We.arables » News
l\lew Vuzl)< Blade AR smart glasses with
Ale)<a to official at CES 2018

By Abhiriaya Prabhu [ Published: Saturdciy.lanuory 6. 2018, 15145[|5`1`]

FOR QU]CK ALERTS
'§lili':`»(_iiliir :"ill`}'N

view sample

TREND|NG ON DNE|ND|A

Mayawat' G|""es NEW Vuzi>c, an American company appears to be geared up to al'lHOUf'iCE a new

 

Twlst To "Al| and
BE,‘U-ra,-»‘gba|ii-t gays set ofAR (Augmented Rea|ity) based smart glasses in its Blade series of
Both O'~"S products The Vuzix Blade AR smart glasses is believed to be unvei|ecl at the

upcoming CES 2013 tech show.

ii:i‘.`""‘W-_\- oeiei Posii eiuetoorh
speaker

 
 

lPL 2019: l‘vll vs RR:
i_ive Updates

Le)<us NJ( Dangles
Precariously Out le
iviulti-Srorey Parklng

How To Fincl Clut |i°An
image Has Been
Photoshopped

lt is routed that this is the first pair
Shup 8¢ get discounts at

Arnazon.Buy electronic such as
mobi|es. laptop many more

of smart glasses that will provide a
large virtual screen and a
lightweight build weighing around
85 grams The Vuzix Blade AR
smart glasses are said to take

The Tashkent Flles Movie
Agnihotrl's Fi|m Lacl<s
A Powerful Narrativel

Top 10 Best |vlutual Funds for
Rerirerne ni

 

Tin 10 Banks ro open Savings advantage of the company.s Own

Acco un ts

 

What Ne Comact|ess waveguide optics as well as Cobra

Cards And How Do
They Work?

_ ll display engine thatwi|| let you
experience AR in the see-through
viewing mode.

l'i.i"lucoce|e |'v'l uccii.is
Cyst: Causes,
Symptoms And
Treatme nt

The new "v'uzlx Blade smart AR glasses is said to provide weather updates, a
video conference tool, event notifications, social and sports feeds,
directions biometrics and menus. lt is claimed that users can adjust the

field of view and brightness of the smart glasses based on AR based on
Get Ready To Drop By

' ‘ i is convenient to use
MThE M|nd_bogg"ng their requirements so that the wearable dev ce

outdoors or at home

 

hilps:ilwww_gi:bot_com.-‘wea ra ble-lachn i:ilogyfn ewsivuzix-blade-ar-smart-glasses-a|exa-assistani-ces-ZU‘lB-|a un ch-M?D‘l D.l'lln'l|

V|DEOS v ic l `J’ EV|CES v

 

ct

C Get Glzbot extension -5 a
unoiaseci news only on uallyHunt!

~' § zoaao+
"E clothln{
| Amazor

'°"=° ` Big Dee
r- l Expe rie
Shop rii

S}'i op fo
diSCDUF

 

zoooo+
l clothing
Arnazcii

Blg Dea
Experie

Shop ni

shop re
dlS\'.DLlI'

UPCOMING FHO|

Samsung t
its none

 

Launc

DPPO Ren-

1."3

Case 1:19-cv-00689-NRB Document 35-14 Filed 04/22/19 Page 16 0167

          
  

 

     
 

       

4i'14i'2019 Neiv Vuzix Blade AR smart glasses with A|exa to official at CES 2015 - Gizbot NBWS
give you lite :t‘.:'lexpsr|e"=cc ten oiii"v;- ` ~. l`hi-s includes cookies r'ror.i ‘s".ird pari "i| iiieczi.-.i
. d guilty t;oo|<i rr: your lis-L- cui C- iJol_ silos io' `n lor rr during Dn: [i tl:
-'.ut r.'s to ar.$i.-iq . t . voir i.zd'.'er';ls`iiig ‘.liai! i.°'- it‘|° int _. ;:Ja.'. ll you i;r.:l'i’.ilitie v¢‘ltlioilt\:l!.ar n.`g vi.I!.lr" l_?l$ ' r~ S'Jlii':' €i\~'=ll

   

 

vtiu tire l'='.inpv in :c.-c.r_\.‘-ve :_=l| ::c.-c;i'\'-es ciri C`»iel:oi~:.'el:eit::. llci.vevr:r. you can change your cookie settinth a: .',-rv tiir:o. |__e_agi_m

H°“' to cust°“"'ze R"-‘d'“i N°tl' "' Pr° U' their favorite games hands-free as it supports such computin§t_a\nrci 5( mmr
.. tr .=`,-:- -.-

connectivity aspects
customs _ - ' i
mullinum There is a vuzlx Blade AR smart glass companion app for Android and 05
- . l devices that lets users connect the v\lea rab|e to their smartphones ln order
ul ` n to manage notifications and apps. The company claims that there is a

 

growing ecosystern ofAR applications thanks to the developer community
using the open Android platform to create such apps. This pair ol'smart

glasses lets users answer phone callsf view text messages take photos and

     

capture point of view videos as vve|l.

   

Urllrnn T¢mpo 1 First MG Motor ilui'lches - -
lmmmnahm lmm“mylmmt Vuzi>t smart glasses run the Vuzi)c
‘“’"°““""‘*°" Blade 05 that offers an intuitive

viewing experience and lets users

Catch latest election updaies al
un biased news only on Dai|yl-luntl

 

swipe and tap for a seamless

  
  

' ' § ZDDDU style-s B¢wide range of
', clothing with best deals on
Amazcin.

navigation ex perien ce. The AR

 

smart glasses will also support
voice commands as it comes with

  

` _ Big Dea!s End'ing Th|s Friclay.
\`\ l Experience deals on Blg brands
" Shop now

A|e><a voice assistant

To stahlr updated with latest
technology news 31 gadget reviews p_l L_{'_)\r-\i N ij r||'. | ¢:,.-.'\ fm :~\l ':',
follow GizBot on Tvvitter. Facebool<,
YouTube and also subscribe to our
notificationl

Be the ftrsl orie lo Comn'iont

iizc-a-_ii\'».-z-r:z-'-\'.v:,-..:_ ces20lB vutix a|e:la ai' wearah|es

Storytirst published: Saturdav, january 6, 2018, 15:45 [|ST]
Dther articles published on ]an 6. 2013

Comments [t]) "" Reconin'iend 'I

Write a comment

Be the lFirst to comment

ig Add \hlukle a prl'iltii:yil V\,|T..litll!

htips:iiwww.gizbot.com.-‘vvearable-technologylnewslvuzix-blade-ar-smart-g|asses-a|exa-asslstant-ces-ZOiB-|eunch-[MTMU.htmI

 

Contlnue 3 {
g nz_ areas

Launc

Lertovo KS

RS, l¢`l-AU'D
LaL|l`iC

\l'l\l'O 51
RS_ 3000
LB L.l l'i C

233

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 17 0167

4i14i‘2019 New Vuzii< Blade AR smart glasses with A!exa to ofteia| at CES 2015 - Gizbot Naws

   

      
 
    

 
  

  
 

rit l-;'i you '.l "\.'.'.=L: t.c.‘
. ilr.-‘.‘»::vc.r. ~,-'ou -',';iri tri.'

I\, \"il|i'oirt '.,|'.-~.nt.-,iri.

'.- ',-our c-'_ini<ii; st‘.t

   

"”"' ' - g Stylish Co||ecl:ion. Free Shlpping &
.'i.' Returns. Premlurn Erands on

" F|ipkart
o
EizE¢r_ti-r
Gizbot iri Other Languages Eitp|ore Gizbot Other Grnvniulrl SH€=
?1[;?-|‘[ z s News
qi°ruci'i - > dear
lsz‘l > z Tab|et
eahca = ) l.ai:rop
RJB€!D(J§G } > tvlcil.'ii|e
5|_¢§|@ -. ) Gar.lgets
gmm > > Fealui‘es

> How-To

v Gadget Fintier

.F\bout Us |Teirns ai Service| Privai:y Poiit.v| RSS| Contact |Js l FeedL\ackl S='ternap | Cooi<ie F'o|icv

@ 2015 Greynium information Techi'io|ogiea F'vl_ le. I»\3.|| Rights Rr-.‘Servcd.

https:!Mww,gizbot,c:omlweanatale-techno|ogv."newsivuzix-hlade-ar»smart-glasses-a|exa-assistani-cas-201B-|aunch-D47[i1U.hlrn|

111|};::'(§;* E`>`r:lliiip,.'-j

Coniinue

Fn|low Gizbot
f y YEIT
iuh:

hall y Updates

Eni‘er Ybur Ernaii)tddress

313

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 18 0167

Case 1:19-cv-OO689-NRB Document35-14 Filed 04/22/19

|lilili|iSlill|’i

Dale; Thursday, Fabruarv 01 , 2013
Lor.arion: PH|LADELPH|A. PA
circulation count eo.aeci rival

Tvpe (Frequencv]: Magazine ii 4Yl

Page: 15.17

Seclion: lvlain

Keyword: vu?.ix

Page 19 0167

 

 

l100l¢¢lillltlvlllconoldlnlline|¢.q¢¢\.¢¢¢¢uonnontonot-ncoollu¢¢¢¢¢o\o¢o»¢u¢¢.¢¢¢e¢¢¢¢\¢.»

CES Coverage

THE CUR|OUS CASE OF $1,000

AR GLASSES

B\/ ROB STOTT AND PATR|CK MCCARTHY

T irc point titan emerging tech is that ii
norris ln_ :il some |luint_ liil llie next
plmcau. The ciriplia\si-'= uu ~\'lu_‘ is

less L)if:i liiiit‘fr'.lme :i.ii.tl tiil:ii'c ul'.l dc;llnil-
tir,'in. [;l;\ rii:ii\g :il the sig iii lic;\ril li‘c‘ltd! friend
r.-.m::igingiet:li) i'rorn l.i\e past few (Inns\imer
Eic'clronics Siicm's in L:ts Vegas, :l few ol` the
technologies have gr.-uiuaitvl, and a i`¢:\.v '.ire
_.sL.ill waiting ltigrow.

r\iii_ririenlcci rrraiil~il ii mic ui` muse ready to
more to li'ieiic.\¢i stcp,

'l`ht: lr\:ntl il:\.'¢ 'Llcci'i iiiitlenciit'cll l)yl.ltu
]xiplllitril__v ul'\rii'li.ial r\:.ilil_v, iirimr.‘l.li'rrlg l.liiai.
is olti:ri grouped alongside .~li.i~’. despiit' tlii.'
pretty sirirk em\ir:ucs. Fur siarter<. '~-'R is very
rci.i:ml oil powerful computers as iLis i'urniA
ing nn entire ei:l);§atctit :ii'l.illli(l Coiltl.'ilt. AIi‘.,
uni llir.' other li:lii(li. can l)<: quickly orr rl
ami used against surfaces to create three-
ciimen¢imi:ii cnntpni.

Inltt‘:mitigli'. the market saw '\"R l'iil :i.
'lii.irr§'-\ip-aiici~wiiil` situation as Chl\'\pm'lica
sci-amble to be ir:ii|hl:izim of :i contention
in;ni:ei.. ltsm:inm'] let Oculus. ‘¢"`r\'i.:, :mrl a
awai[lli ol'ii;iili:i\'¢rrii weir all lrlulsillg 10 rel-sills-
iinni:.e :i deserted lanri. (ine on hand li feels
very pcmrir rh;it 'il makes irs slr`lrlcs iii \"r.-.g:'is,
a mecca oi'siicc¢-iis built in a |'rlem| dc=‘¢‘-rt.
inn ultimately ii fci.-|siiiie a hi'tiagul for e‘.lrl\'
nrli>|)i.crs.

(,'gm'\;:s::ly, AR li:u l\a.d. a brml\ crl`c.»:\c.--
liib\\'ont|ei's ll)ai h:i\-'r proven lasting pn-irt'i'
iii ihr. iii:irim_ i_','.imes and :ipplii'.iuinii\ like
Guugl\*l;r _-\Rg:irkei.s, qucemc:n fln. aer
Sn:![lch:il hil\'e all reinl"or£t‘rl Lhnt AR ims
'.i lni nll potential considerng llc‘it.i.’ wirl¢'l§'
available both the h:ircl\~*.\rc simi. su[qut'e i.'i':i.\
Liccninc~.

Aml iii CES thin ymr. olii' wilkins saw ll'i:!t
trend col iliaiile - nn ly now lhc}' ll inc begun
lo iiiiclcrciii $.`i.lltlii rum|u-i |ini 1 iliid. w mine
degree ouip¢i'f`nrin them ns well.

 

w BLADE BU|LD$ ON
PRQ$U!"|ER MARKET

introduced as a pruint_vpc la.'ii )-i-:\r. Vmix
hall comr a lung way with lhle Blade pro~
siiiiii-i' sit glasses 'l`licr romp:nnl innis ihc
lr:l\zc<- as l|t¢! first .~‘\R strian glasses io l"¢:.'iiiirc'

¢'.! 20|8 DE.»\\LERSCOFE
Nl quhls Fie-scrved.

    

'wa\'rg\zirle npiir_e" dmi allow l`cxi' hands-live
mobile cnrri[iiriing rmtl cniin¢-criviry, listen-
1i.~iil_\~_ iii-al means ilii: user rlmmi`r need to he
lrll'ierm'l m it sinlirtphmll.' m rtcch some rif
the i'uiiclionrililirnl‘ lhi-. |'i|ric|e anton glasses
'l'iir. real selling point i‘i|`!li.i".*ii‘! Sl,Ul]ll-i'ih
smart glasses {duc out arouan liir\' second
qn:iri,crol` 2018} is ii\etrdesigii. Siiii|ii'_i‘ piit,
llit.'y'rl' tlit> i.`lnsi:sl thing tn :iil :iLilL‘\l p:ii.t'
ufglnsa\:s that we`\'e come '.\ci'oss iii tim past
f¢‘w j.‘t';ll‘ii tii' ri_'n`t'ririg lliis simrc. llli:y lt:i\1.'
ii very si ight built t:_i t|ii'.rii, :in:uiii| lirr .ii'e:is
ol'llic support l)uiril llt:ii house the internal
bniti;ric-§:\iir| tollc`tip:i<l. th'ni|)'. they innkl'iiic
:i ii~pirril [mirnl`il)ick-haiirl¢:¢| l'):rl:iL-ii\,.~lmrt
il\e}"rc stipe r-l're'.iking lighi-»-w::'u- ta|klllg.
tiiu:. ».uinocs iiitlii. Sil'appiiii.; a pair ui‘ time
un was will ser ¢'ui\ill;i't'.ilili: drill \v!'y i".lniiliai',
:ls {;\i' as wearing militia-rich goes .-'lddilioii-
'.ll|_\rl lli¢_- ilgwu-5 will |)e. able li\ lie >wappetl nut
lri allow ior prescription lenses in be iiscd.
The disp|:\,-, which appears in tim right e_\v-.
l`r“n\,¢', isit't tunn|\tr\isl\'r_-:inrl ran he u'iriw;-r|
up or down this liens in gel out of ilic ns¢'r`s
direct line ni`.~,'igiii_ Thc digital iiiliorii\atit-ii
crime lhi'nugh rrisp, nmi lie-iceml\lerl :i .‘rir-:\rl$-
u[i display illnt §t:rtl. might |`inil nii a rdi"'i
h'iiii'l_¢l\ir:lrl. 'l`lie insan rttil'i nn nn .-’\iulrnirl

nceount.' 12584AE (5334]
-EE§'J

platl`ol'm. hill it will he mmpali'hli' wirl'i hotl\
Aticlroiti and iOG devices ll\rough a con-
liui:Li:tl lipp.

(_.`llltf.'r leclmnlog}'l:ui'ilt inm tlu: gl'.\i\_u:\
includes r\ m.'i;i:on r\lc:<a ii\li~gr:ili'or'i, :irl
B-iiit~i.rll|lixel t".liiir:i".i Lli:tl t':'.ll capture \'ltll_'u
in lillile qli.'liir)'. n Qii:ttl {lt'\l't' -\ RM {:l’l.'.
impth \'i'hi“iilior\ :llc'rlx. \i'iirrn$l`l ¢'i<P:mslon.
henri itiniinii ir:ii g '.intl n noise-canceling
tiiic, a\iiniigi iii_\' nllu-.r hall iii1'ii. l .iiiiill:ll
battery iirfnr.m- inn was a\':iiiahie, lam during
;t :ieiiio, we were simply told it would last
"_-i¢*vt'ml inmr.r." |,]cid:lo[lt‘i" l'.ilii iu"t' r.'tlrl'r."tlllirl
util l.il the \vilcl, m il will i\r: inter esl_iilg in sec
wl 1.1| types nf'nppr» :iii¢l i.i~sr raises riley can
rome up\\'iili,

T[i¢! price lag. l'r>r iirm', might he |\:\rd m
swallow l'nr\h¢‘ ns\~ri|g\'. r_nl\ri\llt'!t‘!'. nlll lilli¢'.
.ii quick look ar the mar ol`rhr_~ .-\it market
and yml'll lr::rn lli:a.t $l,(llln :lt:l'll:lll}' romes
ac lms art q\iilc rc::i.snn:l'hlr‘ iii this al danc. Ai\tl
ih¢' \.'uziir iilaiic'. may he the cin:ir.\\ lhng 10

   

 

F¢¢ r¢p¢ luis or rigiiui. please enmoci the puhliiil'\s

 

Pagel ore

Case 1:19-cv-00689-NRB Document 35-14 Filed 04/22/19 Page 20 of 67

Dale:

Lomation.'

Circu|atic)rl [DMA]:

Typo {Froquanc\_.']:

Page: 16,1 7
Saction: Mzu'n

a styli.~.li pair ¢i|' r‘tR glasses tl't'.tl usi stat un tile
market right nnlw, so wtc consider that tn be
a steal

CHINESE MARKET (EXPECTED LY)
BRIDG|NG THE GAP

Un thc ul_hcr side of the pond. thc C|ti-
ncaa market is :'\lmhli:ig as chl, i\ nci thill
siinnlcin’t cnme ns a mirprist', as marc sig-
nificant technology is coming Irorn smaller
luitlull'ac'.lult;l:t. nt)lju.‘it llll_' Huitwt:i, lunan
and Snutli Knn»;t'_~s Salmtlngs nf t|ic daian
market_

In particulitr. Rc'.i.`llti:t)t was sllcwc.i.sing

§ ED|B DEJ\LER$CUPE
Nl R|th¢ cherwd.

Tl\u raday. February 01 , 2013
PH|LADELF'H|A. F'A
20,300 [NFP\]

lu'lagazfne {‘14\')

Kaywclrd: Vuzix

their iunnt.-rsiutt .-\R technology prcit:ll_t*t.‘lt'.
dllhhcd Rc."tlm=\x Q_ion, that |\a:| a head-
scratch ing |[}|l.ll¢dcgrce-FD\-' to complement
ll!cir utill:rw'i:i\: litiiil?li}r¢it\i' sr\l'tw:trr'.

ninth like t|lL' m |'U:`..-\Ll\lr\i{ runs
totally illtlo|ltend¢-.nt nl` high-emi .~io[`tt\'urt%. is
\vircli:ss. and will ionlt:tiittlc more subtli:.
cunie its launch in the third quarter of ll!.is
}'C{\r.

hereinde in L`.Ii in :t__ RE.-\LM.-\X isalso
lllitlginbr n _~uilc: uf ct:sttill'l tit:“.'iuiicr' louis
that allriws mnlr.nt. creation using lhc-.ir in-
i'lmlw_' 50|`!\\’:11‘::. \‘\'ii'tic must rii'li\t.' prr)jc'.r.t
was unmn[irini::d and feeling \'cr_'l' |)ct=l. lhc

Accou n|: 12584AE [5834]
_Em

liril:t‘l point will l.*iu| up l'ceiilig like n high-
em:l snmrl]i'nonc inslt-:u'l ni’:i high-curl gam-
ing rlg. ¢\nd ihai’s importantl ns thc- suftwan:
muir-t ]\rolt}'wi_-i`l, bill it`.~. li:ir:i coughing up
SB,UUU and expecting a tcc|tiic)log)' to sell
wt'll.

And for now. there is not much more m
be said about-these two pairs o|`glasscs, :md
lite many more pcppcn_-d :lrmlnrl liu- CES
shaw lloor. ‘l`hc main tak¢a\\'a}' is that .-\Ii has
lluctmu: lunl'l: than a niciir: L'ulllt't' nflilc l¢‘.l;l1
ln:tlltt-i. and tile price warwil| cl'ralc a int
<iF\'ahlc for rcl:ii|t:rs ascnnsllnu-r adoption
incmascs, ll

anenrtnil or riqnll. ptww nonta=l lll=pub|ld=¢r

Page.? cf 2

Case 1:19-cv-00689-NRB Document 35-14 Filed 04/22/19 Page 21 of 67

4»’1?»‘2019 CB.S€ 12 19-CV-\@i€lf3.&id\lR BassELGGaUliB edit-§§ €{bégle Ei$UjNQAa/BQ:HEB wa li'-%QQL@-ZBE ®'51'6&7

1I'lEVERGE

 

 

l.l|]ll|lE \ lEEH \ CES EUlElllEWS\ 33 v

Vuzix Blade AR glasses are the next-gen Google
G|ass we've all been waiting for

These $i,OOO, Alexo-enobled smart glasses feel like the first fully baked AR product
since the failure of Google Glotss

Esy Nick start | @nicksraa | Jan a_ 2018 2:ospm EST

Vuzi)<, a Rochester, Nevv York-based dispiay provider, has been trying to resurrect the
promise of Goog|e Glass for years novv, but this year’s iteration finally feels ready. The
company‘s new product, called the \/uzi>< Blade, vvas unveiled at CES this vveek in Las
\/egas. it’s a pair of augmented reality smart glasses that float a screen in the upper right
corner of your vision. But unlike previous iterations, in which the technology protruded in
ugly and apparent tashion, the Blade is the first device Vuzix has developed that
contains nearly every aspect of the display and its power source Within the eyevvear

 

frames.

The company has partnered vvith Amazon to bring A|exa integration to the device,
making the Blade the first pair of AR glasses to make use of Amazon’s voice-based
digital assistant And the glasses are notjust a prototype. Vuzix plans to deliver a
developer version of the product in the next few months, vvith a consumer version
coming in the second quarter of this year. The price right novv is $'1,000, but Vuzi)< hopes
to bring it down to less than $500 vvith future generations

ln a demo on the show floor, l Was able to give the Blade a try. l can confidently say that
the glasses are the real dea|: the Blade provides all the benefits Google G|ass provided,
but better. The display is larger, clearer, and in full color. lt can be moved around your
vision by togg|ing a slider up and dovvn in the settings of the device itself. The glasses
themselves are prescription ready and Weigh less than three ounces (As for aspect ratio
and resolution, Vuzix says it’s still finalizing details.)

The Blade vvori<s as a standalone headset and can be connected to the internet via Wi-
Fi, but it can also be paired over B|uetooth With an iPhone orAndroid device to mirror

https:iiwww.theverge.coranO‘lBi1i9!16869174ivuzix-b|ade-ar-g|asses-augrnenled~rea|ity-amazon-alexa-ai-i:»es-ZD18 1i6

4a 7!2019 Case 1: 19-CVMO£LG\89ENRBESSEBQGLWMEQBBGM19 §lBedv©A/£l£é&@wa£+@ge-ZBE oir&?
notifications and display photos and videos. lt has a battery life of anywhere from two to
12 hours, the company claimsl depending on whether you’re using it mostly for
notifications or for more intensive applications like assessing the web via Alexa, playing
games, or using the front-facing, B-megapi)<el camera. `l'o maneuver the device’s
interface, you can use an internal voice control system that’s separate from Alexa, or you
can use a series of multi-t"lngered swipes on the right side of glasses frame.

One critical differencel and what makes it such a noticeable leap over Glass and other
failed attempts atAR, is the design. The Blade, while aesthetically the same as a c|unl<y
pair of oversized sunglasses, looks and feels closer to a standard non-computerized
accessory than anything we’ve seen before. That doesn’t mean you don’t look goofy
wearing them (you do), or that it‘s not clear there's a bit of extra junk built into the frames
(there is). But beyond the soft glow of bluish white light an outside observer may notice
pu|sing behind the right side lens, you`d have to get up close and personal to tell a user

was wearing a computer over their eyes.

On one hand, that helps the Blade overcome one of the primary pitfalls Goog|e G|ass
faced five years ago, when it became apparent that any wearer of the device was using
a bizarre brand of wearable tech that made them look pretentious and out of touch. On
the other hand, the “Glasshole" gibe that became commonplace in the Bay Area for
adopters of Google’s $11500 notification machine was mostly about the device’s ability to
surreptitiously record people. Vuzix avoids some of the aesthetic mistakes of Glass, but it
cannot reasonably skirt accusations that wearers of its device are spying on people in
plain sight. Google’s flashy foray into AR hardware was doomed before it had officially
left beta because of a combination of all these factors So \/uzi>< will need to stay ahead

of the obvious criticisms that come with this type of territory.

lllf lillle BlllllE Pl`llllilllf$ llll ill[ BENEHTS iii [illlllil{ lilllS.S’, Elll Bfll't'll.

Beyond design, the other big differentiator for \/uzi>< is that its product actually works |n
my time with a developer unit on the CES show floor, the device never once stuttered,
suffered a hiccup, or needed a restart. The experience was smooth_, the interface was
responsive and easy to use, and the product was immenser comfortable when
compared to other bulky AR giasses, many of which are floating around here at CES.

https:iiwww.theverge.oomi201Bf1r9!168691 74ivu zix-b|ade-ar-g|a sses-augmsnted-ree|ity-a maza n-alexa-a toes-2018 Ziii

4r17r2019 Case 1:19-CVM6I91MRBESSE}GMEaeM-g%5sl=éng Eili&?l~£%la/ 912>€1»9“.»3|¥%@@£ ~Me®£r@§
Granted, l couldn’t try the Blade's general voice control or its Ale)<a integration given the
copious amount of noise around us and the shoddy ballroom Wi-Fi. But \/uzix
representatives were confident in saying that in any other setting, the device`s voice and
A| assistant features work as advertised That marriage of voice-based artificial
intelligence, even in a low-key personal assistant form, to a hands~free wearable with a
heads-up display feels closer than ever before.

Now, the Blade isn’t quite as sophisticated as you might be hoping. lt isn’t capable of the
same caliber of AR as l\/licrosoft`s |-lo|oLens. lt doesn’t make use of object recognition,
spatial mapping, and other software tracking features to analyze your surroundings and
blend them with virtual objects. This isn't so much AR as it is a heads-up display.

 

Fhoto by ‘v'jerai'i Pavic The \"r_-:rge

The HoloLens is particularly impressive because it’s able to take regular everyday
objects like walls, floors, and tables and incorporate them into AR games This is
because the HoloLens has the appropriate cameras and sensors to let the device
identify its surroundings, measure the depth between a user and objects in a given
environment and blend all of that together with software for use with advanced AR

applications

hllps;iiwww.theverge.comiZDt8£1!9.-‘168691 74ivuzix-b|ade-ar-g|asses-augmented-rea|ity-amazon-a|exa-ai-ces-ZO1B 3i6

411 mm 9 Case 1: 19-cv®@6@MRBessElesumaeng%Bs1§gie EHed~QAJBMBWa|Rage_ZEQ ctrse?
The Vuzix Blade, on the other hand, is more focused right now on bringing standard
smartphone functions to a floating screen that’s viewable through transparent lenses.
That doesn’t mean that it's not capable of performing some of the same feats as the
HoloLens. \/uzix’s Chief Operating Officer Paul Boris says the current Blade design and
current components allow for things like gesture contro|, so you could interact with the
virtual screen in front of you and potentially with virtual objects that are placed within that
screen. He says the Blade could also do object recognition, like identifying products and
overlaylng data like price tags. But it’s clearthese giasses won‘t be running Pokernon Go
or the Windows Holographic version of Minecraft any time soon.

"Magic Leap, |\/licrosoft HoloLens, lvleta, Dac|ri, etc. _ these are not smart glasses the
way Vuzix defines smart glasses actually | don‘t think any of them call their own
devices smart glasses either," Boris said in an emai| to The l/erge. “They call their
devices ‘holographic computers,` ‘mixed Rea|ity Headsets,' and ‘AR platforms."'

l'lllll' Bli-'ll]f l.S` lllll` fllf 31fo fl'Pf tlf i-`lli llS MlL‘lilfSilfi lltlllllflll.$l llll lflllHlL` lE)lP

Boris says it's clear those companies’ products are geared more toward developing
potential successors to desktop and mobile computingl and not just trying to take
existing technology and make it more accessible in a different form. “We are not
disparaging any of them. Quite the contrary, these companies are investing money and
resources that will drive the future of AR and the software platforms to make this a reality.
We all need them. lt's just not what \/uzix does.”

Boris added that “in order to deliver these experiences, these ho|ographic computers are
large devices1 far from fashionab|e, too heavy and not practical to wear all day, and
many have external cables, processors, and hand gesture devices.” ln order to avoid
making the Blade as cumbersome as a mixed reality headset or the HoloLens, Boris
says \/uzix had to focus on a more narrow set of functions that would allow it to
miniuratize the technology and make it fit into a standard pair of glasses.

Yet regardless of its limitations compared with the HoloLens, the Blade still feels like a
turning point. ln a sea of half-finished prototypes and semi_earnest attempts at sci-fi-sty|e
“smart" glasses, the Blade stands out as a polished product consumers might actually
buy. Even if the AR vision most consumers appear to want won’t materialize for another
three or five or maybe even 10 years, the attempts from companies like \/uzix show that

https:iiwww.theverge.con'i&t]t 8111'9!1 58691T4fvuzix-bla de-ar-glesses-augmented-rea|ity-amazcin-alexa-ai-ces-20tB 4i6

4r17r2019 Case 1: lQ-CV#\®QB.MRBESSE}@&L||HH editg%§si»égle EHM~MBMBWaM@ge-Z§e otr@e?
we are, in fact, making progress Google G|ass may have set the AR industry back a bitl
just as half-baked video game fantasies like the Virtual Boy made \/R feel like a played
out fad in ‘QOs. But we’re slowiy and surely making sound steps into the future, and Vuzix
has taken a surprise step out in front of the pack.

l/lllel’ llil$ Mll$fll'$fi?llfll EllffllPllle L'llllfPifllllf.S’, Btlf lllt' Blflllf lS ill$il llESlliNfll F[lli
Cfllll$lllllfli$

Ofcourse1 at $1,000, the consumer version of the Blade coming out later this year won’t
be ready for mainstream consumers You probably won’t even see the most cutting-edge
early adopters sporting these any time soon1 unless you happen to hang out around the
San Francisco Bay Area or among optics and AR aficionados. \/uzix has up until now
mostly served the enterprise selling its glasses to employees of big industrial companies
to use in the workplace The Blade is no different in that respect, and it will likely find its
home on factory and warehouse floors sooner than city sidewalks

Sti|l, that the device works this well and feels this comfortable is a good sign for
consumer AR hardware We`re sure to see more companies match \/uzix in quality and
comfort, including big tech industry players Rumor has it r-\pple is working on AR
glasses and it’s not far-fetched to think Google could parlay its more measured
approach with Glass 2.0 in the workplace into a more refined and focused consumer
product There is of course Magic Leap, the secretive Florida-based startup that's raised
nearly $2 billion over the last seven years and onlyjust unveiled its first-gen product last

 

month.

 

But here at CES, a company most people have never heard of is closer than any of them
at shipping something actually usable l probably won’t purchase it, and you and even
your most gadget-obsessed friend probably won’t either. Not this version, least. But
another iteration or two down the line _ when the technology is even smaller, more
advanced and more subtle and when the device itself looks imperceptible from a
standard pair of shades bda\)'uzix may have a real hit on its hands.

https:iiwww.theverge.comiQDi BH!QH 6569174Jvuzix-b|ade-ar-g|asses-augmented-rea|ity-amazcn-a|exa-ai-ces-ZO18 5f6

4i17r2019 Case 1:19-cv®66a&deBassBeeumestg%s]=$ie EHed~MBMBmH@ge-ZHQ otr§e?

https:ifwww.lheverge.oorrv2018r1i9!16869174ivuzix-b|ade-ar-glas ses-au gmenled-reality-amazon-a|exa-ai-ces-201B

tilB

Case 1:19-cv-00689-NRB Document 35-14 Filed 04/22/19 Page 28 of 67

4“ 17’2°19 case 1:19-cv-oosss*-ihlas“’r obedihé’rri’%°sbtt£t“°'stltai°d&t\é%tb“e“l@atj‘e“es of 67

NEWBURGH PRESS

 

JANUARY 10, 2018

Hot Perforrner of the clay: Vuzix Corporation (NASDAQ:VUZ|)

Vuzix Corporation tNASDAQ:\/UZ|] currently has a "Buy" signals on Composlte indicators by TrendSpotter.
While the Short-Term Technica| indicators for the stock on 7-Day Average Directional lndicator shows "Buy"
signal. 10 - 8 Day Moving Average Hilo Channel shows "Buy" signal Whi|e 20-Day Moving Average VS Current

Price shows "Buy" Slgnal.

https:ifnewbu rghpress_oommeBv'U1i‘iCIihot-performer-of-the-day-vuzix-corporation-nasdaqvqu 1.-‘9

4""2°19 case 1:19-Cv-006se-‘i\iasrroscaaté’rrrssrezri°silssb$/Wte€eade°se Oi 67

Vuzix Corpo ration {NASDAQ:VUZ|) gained 1.74 Percent and closed its previous trading session at $8.75. The

stock traded with the ave rage Volume of 419_83 Mil|ion at the end of last session.

 

§§ \i'uzix Corporation (NASDAQ:VUZ|) has the Market
n Capitalization of 179.03 Mi|lion. The Stock has its 52-weei<

§ lvii{rosoft _ _ _
High of $9.55 and 52-Weel< Low of $4.10 and lt touched its

Sim p|ify how Customers 512-week high on 01,’08/18 and 52-Week Low on 09/28!17.

schedule appointments b .
- With Office 365 The company reported ltslast earnings ActualEPS of

$-O.28/share. While. the analyst predicted that the company
could provide an EPS of $-D.er'share. Hence the difference

 

g '- l =j ¢' between Predicted EPS and Actual EPS reported is
- $-O.lfl/share which shows an Earnings Surprise of -64.7

§ ‘ Perce nt.

Sell side analysts plays vital role in buying and selling a stock
' where 1 analysts rated Vuzix Corporation (NASDAQ:VUZ|)
as Buy, 0 analysts given Outperform signai. 0 reported Ho|d,

and 0 analysts rated the stock as Se|l.

The stock's current distance from ZO-Day Simpie Moving
Average {SMAZOJ is 35.92% where SN|A§O and SMAZOO are
43.84% and 46.47% respectively

 

The company shows its Return on Assets {ROA] value of

Starting at |

$12.5 0 user;'mo.

-105.7%. The Return on Ec|uity {ROE) value stands at
-131.4%. Whi|e it's Return on investment (ROi) value is

-97%.

Vuzi>< Corporation (NASDAQ:VUZI) currently has a Weei<|y Vo|ati|ity of 10,66% percent while its Monthiy
Voiati|ity is at 6.99% percent. Whiie talking about Performance of the Stock, Vuzix Corporation currently has a
Weekiy performance of 38.89%, monthly performance percentage is 33.59 percent, Quarterly performance is

66,67 percent, 6 months performance shows a percent value of 29,63% and Year|y Performance is 32.58

percent.

Cornpany Prof!ie:

https :il'newbu rgh press.comiZO 'l 8101i‘l0ihot-performer-of-the~day~vuzix-oorporatio n-nasclacjvuziir ZiQ

4"7*’2°19 case 1:19-cv-006s9i-i'iirtsierassamams®ree“°elresfdemli_i’iteiereage°se of 67
Sponsored Finanoia| Content dionomf

hud l¢\lrl(ll

 

   

W lL\'J.' ;'.L"_‘ ."'J}I| )Jl l '{ill\¢ 2'1| -' lois

The rise of factor investing -what See How Some Retirees Use Options This Chart Proves Stocl<s Could
advisors need to know. Trading As A Sate Way To Earn income Col|apse by 70% as Soon as Next
(lnvesco US} [TradeWins) M°mh
(Banyan Hi|l}

Vuzix Corporation designs manufactures and sells display devices that are worn like eyeglasses and feature
built-in video screens that enable the user to view video and digital content. such as movies, computer data, the
internet or video games lt produces both monocular and binocular Video Eyevvear devices The Company
focuses on consumer markets for gaming and mobile video and on rugged mobile displays for defence and

industrial applicationsl 'v'uzix Corporation is based in Rochester‘ Nevv York,

NAsvo_-vuzi vuzi vule cor<PoRaTioN
TOP PERFORMER OF THE DAV: HESS BRO|(ERS RATINGS ON: CALLON PETROLEUM
CORPDRATION tN‘{SE.-HES} COMPANY tNYSE:CPE)

 

ADVERT|SEMENT

 

 

 

httj::ls:l.-‘r'.ewburghpress.t:om.-'j![)‘li3it]‘il'1Cli‘htit-perfcirrner-of-the-day-vuzix-corpl:iration-nasciat;vi.lzilf

319

eving w case 1;19-@\/-006391sineereseeeeiei>seeeeioi=reeves/sewmeOi 67

 

 

 

FIELATED STCll-`ElES

 

 

 

0 5

GRE.ilT THlNGS HAPPEN
WHEN WE LIVE UNliEl].

 

6 _
6
5

 

‘ lt Donateoriiolunteer q
LHCI

l_. .

https:Hnewburghpress.c:omiQU18!|]‘1.-"1 Dihot-perfon'ner-ot'-the-dey-vuzix-corporetion-nasd aqvuzhl

411 7“'2°19 Case 1:19-cv-00€5$‘9‘-?€11‘?|!%“°'r Ejd'édiiiélnt"%‘YIE’lE"°Fiile%E/‘Q%'l§“e"tb‘d@e°§§ ot 67

18|( Yellow Go|d
Six-Prong Petite
Comfort Fit Ring

Bri|liant Ear‘t|"l

https:Hnewburghpress.ooml2l]1B/U'ii1Dihot-perforrner-of-the-dav-vuzix-corporation-nasdaqvuzii'

5!9

4*’17"2°19 Case 1:19-cv-006$'9*-NF%_’B“GFEFB‘Gdi*i‘iélnti’B‘S’-‘TZF“°|'-Wi`e°dV$/EWHU“”'PA@€§Y ot 67

§ Sponsored Financie| Content

BioSig'S (Nasdaqi BSGl'vi)
PURE EP Svstern Capiures
C|ear Cardiac Signale

; (BioSig Tec:hno|ogies)

 

 

   

https:iinewburgh press.oomiZD“i Bi'OU’i Oihol-performer-oT-the-day-vu zix-oorporation-n asdaqvuzi.-‘

 

'..-. _` _ . -_`

6}9

4""2°19 _%c_:ase 1:19-c\;-oo639‘-&$§@€®6;6?@1@/¢&‘>6®{&%§“¢reside

;_-‘.l¢
..r-' . .
. ¢ -'-c
<_\- i -

  

_ . :"
l i._ . .r ii _< {'_
j -.~.--+-. . ' t , ,.
rs - s .-_- -._»..-

The Cameramen Captured More Than Expected

 

Do This immediately 'ri You Have Nai| Fungus (Watc:h}

 

https:iinewburghpress.c:omi?m81011"1Oihol-performer-of-the-day-vuzix-oorporatio n-naso‘aqvuzi.-‘ 7)‘9

411?»'2019 ease 1:19-6\/-006691$€11?31€¥955@9

“"_l .

PWé/HZE*’GB‘IEW“°Fllé’t§QM/QLZ"lH“€“PHUe°G€§ Of 67

     

 

Sad News For Steve Harvey

 

Sad News Confirmed For Howie Long

    

htlps:ii'newbu rgh press,co mi20'i8101i“i01hol-performer-of-the-day-vuzix-corporatio n-nasdaqvu zii‘

8!9

4»’1'”2°19 _ _ ease 1:19-cv-006$'9‘-NFPBWdateomenebs@le{F“°FlNYé@/$/?WW““PHWW 01‘67

  

Meghan |Vlark|e Says Goodbye To The Roya| Famiiy

Copyright © 2019 Newburgh Press - Designecl 51 Developed by ZThemes

htlps:i‘,’newbu rghpress.comr‘2018101l1{Ji'hot-perfon'ner-of-the-day-vuzix-corporation-nasdaqvuzi!

919

Case 1:19-cv-00689-NRB Document 35-14 Filed 04/22/19 Page 38 of 67

4,f17i‘2019 CaSe 1219-CV-00689-MR2B1 AB®(ELm@mhtBE:-dr$rt didlm§l l®dd®£/J§l'@th€l:?@ig@tSQ Oi 67

W

Amazon Alexa is being put into smart
glasses because why the hell not

Soon Alexa Will be everywhere, Watching, listening vvaiting...

Roland Moore-Colver

`:-F@Ro|andivij

05 .iar\uarv 2018
STUFF|NG AMAZON'S ALEXA into a pair of glasses it a bit of a jump form popping
the virtual assistant into a speaker, but that's vvhat smart glasses maker Vuzix has

done.

According to a variety of reports coming out of CES 2013, ‘vuzi>< is adding Aie)<a into
its Blade smart glasses vvhich have been officially revealed at the gadget show and
are apparently due to hit the market in the second quarter of this year for a cool

$l,UU'U.

The ‘v'uzix Blade specs look a little like chunky retro~future sunglasses, the kind of
things you'd expect the fashionistas of London's borough of Chelsea to attempt to

pull off vvhile snaffiing Bellini cocktaiis as an oligarch's swanky digs.

But they contain a decent amount of tech that connects to a Wearer's phone and
effectively provides a vvearabie head-up display, a built-in camera, microphone and

side-mounted touchpad to make the glasses a ‘smart' device.

https:!i'www.theinq uirer. neUinq uirer.-‘newsiSOZ¢iD?11amazon-a|exa-is-being-put-ini.o-smart-g|aeses-because-why-i.he-he||-not 1i3

4i17r2019 Case 1:19-CV-OO689-MB:Bn ®ecmtrmamtic;%tie§rdart anci £bdeiQsB/.iirl? rhd:i‘eigetA,O 0f 67

While the smart glasses can react to voice commands and serve up all manner of
information including navigation directions, they can also assist field engineers by
providing hands-free instructions for jobs or help identify vvhat may be vvrong vvith a

faulty circuit board, for example

Adding)‘-\lexa's machine learning smart capabilities into the mix makes a lot of sense
and could really turn the Blade specs into a device that is useful for both vvork and
play, providing you can stomach vvearing the herd goggles out in public; that didn't

vvork out so vveil for Googie Glass_

Amazon is pushing for Alexa to be integrated into pretty much everything, from
cars to fridges, thanks to providing developers With the tools to easily fit the virtual

assistant into their devices

And vvith the recent reveal of the Alexa Mobile Accessory Kit, Amazon is clearly

aiming to get Aiexa into more vvearabie and portable devices beyond smartphones.

Whether smart glasses can really take off remains to be seen, but at least Amazon in

serving up the options to make such devices smarter vvith a virtual assistant p

Y 0 U l\'l A Y L l K E Pmmoted Links vaaboolai>

lf You're Over 40 And Ovvn A Computer, This Game ls A Must-Have!

Why New York is Offering a Free Solar Program to Homeovvners?

511-_§':.' !'. i`..-. f"_'l.f

Mineola, New York Drivers Are Stunned By This New Rule

i_'-" -.'-. \S'.; ".-_' -..-i. . ...._-_' \- .'-_;-.-.'::

htips:i'iwww.theinquirer.nethnquireri'newsi3024071 ila mazon-a|exa-is-be in g-put-into-smari~giasses»because-why-the-heii-not ZFS

4;17;2019 Case 1:19-CV-OO689-MR:B11 eBe(mm@mtn;tEe§rdan diawd M&B,i&ivihd:nalgeid.l 0f 67

Little Known Trick To Avoid Gutter Cleaning For Life And increase Value Of Your
Home

i_:_--'.;r.:i.i-:'i"`

America's #1 Urologist Recommends Nevv Prostate Pill

2019: #1 Passive lncome Stream

Galaxy 510 price, release date and specs: 510+ TV advert leaks hours ahead of
launch |TheINQU|RER

G_alaxy 510 release date, price and specs: 510+ with 12.GB RAM, 1TB storage will
launch in mid-March | The|NQU|RER

htlps:iiwww.lheinquirer.nethnquiren'newsi3024071)'amazon-a |exa-is-being-put-into-smart-g|asses-because-why-the-h ei |-not 3i3

Case 1:19-cv-00689-NRB Document 35-14 Filed 04/22/19 Page 42 of 67

4"17*'2919 CaSe 1219-CV-OOE®QAMFEB'G@B®MU¥F@SM!A'S*FW@U°@|¢HTYPJ_@*3Plél§ii&‘£i%'~‘€)i 67

NEWS v

FOR QU|CK ALERTS

V=e'."i Sa mplr_‘

TRENDING ON ONEiNDlA

As l<arnataka Readies To vote, Ail
F'arties Have Thelr
Share OfTroub|es

 

   
 
 
 

Craziest Design Fai|s
1 ThatWouid MakeYou
' Scratch Your Head

' Book rail tickets easily
by using googie pay

 

|Pl. 2019: KXIP vs RR
- High|ights

 

Huawei P30 Pro Camera Hancison: 50><
Digital Zoor'rl and Can'iera Samp|es

REV|EWS v FEATURES v GALLERY v VlDEOS v l EV|CES ~»

Home ' Wearab|es ' News
i\lew Vuzi)< Blade AR smart glasses with
A|exa to official at CES 2018

By Abhirlaya Prabhu | °u'olisi\c‘d; Saiur'day.lanuas'y t'), 2015l E5;45 [|Si'i

Vuzix, an American company appears to be geared up to announce a new
set ofAR (Augmented Rea|ity) based smart glasses in its Blade series of
products The Vuzi)< Blade AR smart glasses is believed to be unveiled atthe

upcoming CES 2018 tech show.

 

‘ lt is touted that this is the first
pair of smart glasses that will
provide a large virtual screen and
a lightweight build weighing
around 85 grams. The Vuzi)< Blade
AR smart glasses are said to take
advantage of the company's own
waveguide optics as weil as Cobra

l| display engine that will let you experience AR in the see-through viewing

mode.

The new Vuzix Blade smart AR glasses is said to provide weather updates, a
video conference tooi, event notifications, social and sports feeds,
tiirectii::insf biometrics and menus. lt is claimed that users can adjust the
field of view and brightness of the smart glasses based on AR based on
their requirements so that the vvearable device is convenient to use

outdoors or at home.

htlps:i'!www.gizbot.oomivveara b|e~leehno|ogyi'newsi'vuzix-blade-ar-smert-g|asees-alexa-assistant-ces~201 8-|aunch-04'i’0'10.hlml

 

Honor 20l
Srnartphone |aunr_|
l-low to watch live-
stream

 

BSNL revises Rs. EE
prepaid plan:
discontinues two
long-term

1i5

4!17»'2019 CaSe 1219-CV-OOB®Q\ANHBM€IBmm$¥t§@§¢iil¢l€f§i¢@@l@@¥l#m@lBPAQBWF$*'§N 67

Learn more

Mamti 5uzuki Ciaz their favorite games hands~free as it supports such computing_and

 

 

_ Conl|nue
BESt SEll||'lg SEClBl'l FO|' connectiv|'t_y a$pect§_ -.._- .- viii
Financia| Year 2018- _- §
19 _ Enjoying Cha||enges Worlds "-' "
mead There is a vuzi)< Blade AR smart glass companion app for Android and iOS
devices that lets users connect the wearable to their smartphones in order
Taa'°se`“' 3‘ Bh“mi i 'i~ t d Th i ' ih ith r ' a
|mpress |n First o manage noti ica ions an apps. e company c aims a e e is
Posters Of Saand i<i growing ecosystem of AR applications thanks to the developer community
Aankhl usin the o en Android |atform to create such apps. This air of smart
3 P P P
glasses lets users answer phone cails, view text messages take photos and
Realme 3 Pro Wlll _ capture point ofvievv videos as iivell.
Support Fast Charging
_ Madhav gheth Vuzi)c smart iasses run the Vuzix `
g Eiini‘::i“

‘_ Blade 05 that offers an intuitive
Fiiing Of |TR1 Form For Salari`ed

|ndividuals Has Been S]mp|ifled viewing experience and lets users

vivo ¥1? massive

swipe and tap for a seamless leak reveals fuii
v v v specifications and
navigation experience. The AR man blum

smart glasses will also su pport

voice commands as it comes with " "`- :` j l_q .P"

 
    

 

 

 

 

 

 

     

' l ' ri
Alexa voice as ‘ . .i -L
Choking: Symptoms, Sistam [q`. `F.`“.`
Causes, Complications 4, j _J '-_
Ana Firsi iva _ ssivi_ vs aerianceii
To stay updated with latest vs Nne] vs
technology news Bi gadget reviewsl ' ' _ _' _ '- _:- vodafone: Best
Let The M|_nd_blowing follow GizBot on Twittei, i=acel:iookr postpaid plans___
_ l U YouTube and also subscribe to our
erza pur n litar notification.
Pradesh lntoxicate
l
Yu"'r game OlTraVEl' se the iirsi one le Commeni
_ Los Angeles diver crashes
into Hre hydranl
§ _ Sleeping Sooc:er Trick Fai|
._GN_ ' `* l
VlDEOS
(
Huawei P30 pro unboxing BEST SELLlNG Nl
si“¢§`. Redmi Not
_ § l es. isees
_.__`. Realrne 3
Rs_ sess
: Redmi Nol
d Rs. 9999
Huawni ran Fro 503 Slmlung lilar Sport ind
digital loom and People‘s Gear Fltz Prn Flrsl
mention impressions

https:i'.-‘www.gidaot.comiwearabie-technoiogyinewsivuzix-blade-ar-sma rt-g|esses-alexa»assisla nt-ces‘201Blaunoh*t'lii?(]'lf).htmi 215

4i1?i2019 CaSe 1219-CV-OOB®©ANFBG€IE)SJUHMQ§¥F§®EFI!4|BIFi¢@@C@ZlS/QCZEI_@1SP@iQDiH§V€)i 67

. Learn more

| |
».-n- .' .;j-: i_. -;;.- ,:'.; ; . '.'- "--_'::,'.' f_'; l
_\ ._l. ii» ii xi ii Ji_ ii _ _ continue _(
Story first published: Saturday.ianuary 5, 2013, 15:45 [|S`i] W " '_"'_
Other articles published on lan 6, 20'| 3
CIerTlEnl£S [U] Rocommencl
l-¢induism
\Nrite a comment
islam
Taoism
Be the first to comment Sikhisn'i
\."l»_iul: l c- __ ________. __

_§" Ai.'ld 'u"uukle privacy |___

3,000

companies
switch to Vonage
business phone
service every
month

Learn why you should
be next

 

UPCC|M|NG PHOl

Honor ZlJi

https:!!www.gizbot.co miwea rabie-teohnoiogyi‘n ewsivu zix-biad e-ar-smart-glasass-alexe-assista nt'Ges~ZO‘l B_lau nob-D470'| 0.hlml 3! 5

41'17#‘201 9 CaSe 1219-CV-OOB®GWNR®UI®®UMH!FW®W@M€XFW@@®W@"BF’@l§lilL'-"tlll@”®f 67

Lea\rn more

 

*\
Cominue
Rs. 16999
Laun£
H onor BA |
Rs. 14999
l_aL.ll"iC
Honor BS
RS. ?59'9
Lau nc
Sa msung (
Rs. 13900
LaL.ll'lC
Ele.i:i '1'm
Gizhot in Blher Languagee E‘xp|ore Glzho£ Cllher Greyniurn Slfes Follow Glszl
a , NEWS ‘r'ou
anew f g
`~‘j”iiildl v Gem'
7?1’_<§|' > _|(_~¢|J|e[ Dally' UF|dEtBS
ii`iij_i`<`,'é , Lai]|._op EniEr Your Ema:'l Addrsss
@MWQO > immune
§§ l'él § ; Gad gets
'é“§u)r“o
) F-eal'ures
> HoW-TO

hiips:r‘iwww.gizbot.comMearab|e-techno|ogyi'newe!vuzix-b|ade-ar-smari-g|asses-alexa-assista nt-ces-201Biaunch-O4?010.htm| 415

41'17»‘2019 CaSe 1219-CV-OOB@9\¢WRUU€|B®®UN®FHS®WW_MSKFHJ@@C®H#EEH@lBF’Q@I‘§*£WW®T 67

Learn more

CO Fil.ll'il.|E

hiips:fi\lmrw.gizb ot.com!wearabIe-tec:hnoiogylnewslvuzix-b|ade-ar-srria rt-gleases-alexa-assistant-ceS-201 3-|8unch#047010.h!ml 535

Case 1:19-cv-00689-NRB Document 35-14 Fiied 04/22/19 Page 48 of 67

Case 1:19-cv-00689-NRB Document 35-14 Fiied 04/22/19 Page 49 of 67

4r14:`2019 Recapping the Answers to My Pre-_GES 2018 Questions - Deaierscope

SOUND|NGS January 14, 2018

Recapping the Answers to My
Pre-CES 2018 Questions

 

 
   

1

By Rob Stott

Before heading out to Les Veges to attend my third CES, l posed s couple of challenges to
four different consumer tech markets Rather than setting out to find the cooiest product in

htips:imww.deaierscope.com,*postlrecapping-the-answers-to-my-praces-201 B-questions! 1!10

Case 1:19-cv-OO689-NRB Document 35-14 Fiied 04/22/19 Page 50 of 67

411 4l2019 Recapping the Answers to lu‘iy Pre-GES 2018 Ouestions - Dea|ersoope

each of those categories there were a coupie of trends that we’d been noticing (in our CE
Retaii Confidence index research) that we wanted to follow up on.

To quickly recap those challenges We wanted to find out if A) the \/R' industry was on the way
out, B) AR could make a case for being the platform of the future, C) if connected home
products could sell themselves better to consumersl and D) if digital imaging was truly
experiencing a resurgence_ `|'he answers that we received Were a mixed bag ot good and bad,
but |et's run through them ali.

VR Sti|| Strugg|es

i-iaving gone into CES 2018 with lagging confidence in this space as a whole the VR
companies that were on hand this year did little to convince me that the industry was working
hard enough to turn itself around

One of the most telling points | heard about the \fR industry at CES: According to one analyst
who was privy to the info, CES 2018 saw 50 percent fewer VFi companies exhibiting in Las
Vegas thanjust last year. in 2017 people couldn‘t get enough ofthe technology but in the
year since, it's turned rather |ack|uster, consumers have stated loud and ciearthat they‘re
unwilling to buy into the market while price points remain so high, and the smartphone
experiencejust isn't good enough to carry VR forward

 

hlips:l!www.-dea|e mccpe.comiposbfrecapping-the-answers-lo-my-praces-201 B~questionsi 2i1|J

Case 1:19-cv-OO689-NRB Document 35-14 Fiied 04/22/19 Page 51 of 67

4f14i2019 Recapping the Answers to My Pre-CES 2016 Ciuestions - Dea|erscope
There was only one company on hand this year that | saw that made a play for the "midd|e
ground“ in VR-i,e_ those between the full VR rigs and a simple smartphone ZEiSS's vR ONE
Connect allowed users to access games from SteamVR (one of the most popular \/R gaming
platforms) right on their smartphone. You still need a gaming |aptop capable of running the
applications but you can connect your smartphone to your gaming PC, and use the two
ZE|SS VR ONE Connect B|uetooth controllers to play those games on a "mobile \/R headset.“
lt was a unique application of the technology but ZE|SS alone isn't going to save this industry

The positive spin on the reduction in VR exhibitors is that the industry might be right-sizing
We don't need several hundred manufacturers working on a product that can hold a
smartphone in front of our facesl | support that theoryl but as those companies get out of the
headset gamef they ought to be focusing on content and use cases to actually make VR
worthwhile That‘s what this industry craves, and | still didn't find the answer l was looking for
at CES this year

AR Has So Much Promise

This might be the space in consumer tech that we should be most excited about moving
forward There were a number of different products introduced this year that overpiayed
technology onto the world that we see-be it through mirrors, glass walls. and, of course,

actual glasses

The price points remain rather high at this point, but if we're already living in a world with

Sl ,000 smartphones, who's to say that Si,OUO glasses would be unattainable for the average
consumer? That seems to be the mark that most companies are aiming for in the smart
glasses space We saw two smart glasses in particular that stood out But for me personally
it was the Vuzix Blade that left me feeling like |'d have no problem strapping a pair ofthese
things on my head and walking around in public with them on. Using the company's
proprietary display technology the wearer has access to a wide variety of functions that
they’d normally complete on their smartphone, they can receive notifications, and there's a
built in SMP camera that can capture video and photos The product is an extension of the
smartphone but it has the capability of running some standalone apps, and~like all things
introduced at CES-it has voice control functionality with Amazon A|exa built into the device

hlips:irwww.dealersr:ope.comr‘postirecapping-tha-answers-to-my~pre-oes-EM B-quesi.ionsi' 3.'10

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 52 of 67

4l14l2019 Recapping the Answers to My Pre-CES 2018 Cluestions - Deaierscops

1 \ ‘,qr

 

As with all products in this space, they’l| continue to be innovated upon, but if the starting
point forthis next wave of smart glasses looks like the Vuzix Blade, l‘m sold.

Beyond the visual version of augmented reality, we saw plenty of products that use the aural
method of overlaying data to augment the user's normal sense of their surroundings The
prime product in that space. at least that waive had the opportunity to experience is Bragi
with their `l'he Dash Pro hearables. The in-ear computers integrate Alexa, have sensors out
the wazoo, and offer an entirely unique in-ear experience that's unlike anything we've ever
come into contact with The Dash Pro also provides proof that augmenting someone's reality
doesn't have to come in the form of glasses or a digital overlay on someone-s vision There
are plenty of options when it comes to AR, which only further solidifies its potential as the
platform of the future

Connected Home Comes Together

lt wasn’t a specific company or product that did the trick for me here Rather. it was speaking
with (and hearing other companies talk about) the Open Connectivity Foundation that
convinced me the connected home space is going to have an easier time selling itself to
consumers in the near future OCF, an organization that we profiled not long ago, has long
worked to simplify the smart home for consumers by breaking down the walls cf
connectivity. Through efforts with their certification process and various working groups
comprised of member companies OCF is slowly bridging the interoperability gaps between
products and protocols, creating a seamless ecosystem of smart things

https:liwiivvir.dealarecope.c',cirrirppsti'rei.:applng_;-the-ariswers-to-my-prapes-201B-questir:insil 4r1ti

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 53 of 67

4l1412019 Reoapping the Answers to iii‘iy Pre-CES 2018 Questions - Dealerscope

guam (;.i;;im 'c'g'€'(';" JEiectrolux .GF- oi§ilml

 

But simplicity alone isn‘t the only thing preventing consumers from buying into the smart
home market Security and data privacy have been the main hurdles companies have had to
overcome And it‘s those same concerns that OCF has been working to address Brian
Scriber, the chair of OCF's security working groupr told me during a meeting at their booth at
CES 20'| 8. A|| of the work OCF is doing sounds and is important but it would mean nothing if
companies in the space weren‘t buying into it_ That’s something OCF has spent the last year-
plus working on, and that work has paid off in a major way. At CES 2018. the company
announced that more than 400 manufacturers in the connected home space havejoined the

organization

Despite the inherent competitiveness of brands in the tech space. there's nothing more
important (and, honest|y, inspiring to see) than them corning together to address consumers
concerns and ensure that the loT space progresses in an efficient and effective manner

imaging Makes an imprint

There were no groundbreaking or awe-inspiring announcements out of the digital imaging
space at CES, but that doesn’t mean we were any less impressed by the space Prosumer
cameras were on display, as you’d expect, at the Canon. NikonI and Sony booths along with
plenty of mid-tier models The presence of the cameras were understated as opposed to
what you might expect in years past but they were still there, which tells me these
companies believe they still have staying power.

hitps:i'rwww.deaierscope.cornlposl.lrecappirig~the~answers-to-my-pre-ces-201S-questionsr 5110

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 54 of 67
4l14r`2019 Recapping the Answers to My Pre-CES 2018 Questioris - Dealersoope

But beyond the traditional products in the digital imaging space, imaging products could be
found across the show floors at CES. Despite our lack of confidence in VR as an industry
there were plenty of 360-degree imaging products on display along with cameras intended to
help users create VR-ready content

 

 

   

our Tl~l ETR

  

f E.'I

One set of announcements that was particularly of interest came from Ricoh regarding their
`l'heta V 360-degree camera, which we recently reviewed Ricoh announced plans to launch a
plug-in developer partner program, which will enable developers to create new and unique
ways for the consumer to use and interact with their Theta V. effectively turning the camera
into a digital imaging hardware/software platform Some of the potential applications that
were talked about include implementing facial recognition to enable auto capture, voice
activation, cloud storage, and more. Additionally, the platform could lead to new hardware
accessories for the camera that would be developed by third parties

That type of out-of-thebox thinking is what could help the imaging space evolve past the old
point~and-shoots into a viable market moving forward

o comments View Comments

https:li'www.daa le rsccip e.corrii'posl.lrecappir‘ig-the-ariswers-to-my-pre-ces-201 B-questlonsl' 6l10'

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 55 of 67

4i'14l2019 Recapping the Answers to My Pre-CES 2018 Questions - Deaierscope

Ca|',egqries; 360-degrealmaglrig Augmentei:l Reality CES

Virtual Reality

Rob Stott
Authcr's page
Rob r`s Ed."ton‘al Dr`r'ei::tor for CT l.ab at N'A PCO Medi'a.

 

Relatsd Cnntent

Flagship RICOH CES 2019: JK HumanEyes
THETA 21 360- imaging Fields Tec_hnologies
Degree Camera Latest Kodak Opens
Bows PixPro Models Preorders for
the Vuze XR
Dual Camera
Commeiits

hllps:lr‘www.dealerscop e.con'i.lposl.lreca pping-the-answers-to-my-prece s-201 B-qusstionsl‘

 

Connected Home

1ah

Views from
PhotoP|us
ExpofNYVR
Expo NYC

month'l'b-l

?l10

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 56 of 67

4l14f2019

0 Comments Dea|erscope

_ ,rr _
'_f |'.'iro.s-t 1 share

QQ Reccmmend

Start the discussion...
L'DG |N WlTH

Name

Recapping the Answers to My Pre-CES 2018 Cluestions - Deaierscope

o Login

Sort by Best ~

on sieiv ui=l wi'ri-i oisous @

Be the first to comment

Ai_so civ oEAi.Eescor=E
Amazon Updates its Third Party Policy

l r_::irrir`iir'.-:'il ° :1 ltii'.‘i'ill'! .~1\";[_':-

L;: i_eni:y i’-\.i'_\i_t!e-'_.'_-'a'ite _ lt'5 a hollow \r'lCtOl'y

Avataibecause, Amazon is still hiding the 1 click
tc buy ( buy box) ifthe price is lower

UNBOXED: Reviewing the Enclave
Audio CineHome HD Wireless Home
2 corririiuiils - 3 months ago
|;j Phir Davis _ anything wireless is
Avafalprob|ematic....ceii phones ...wifi et al.

g Subscril:ie

hllps:-iiwww.dealerscope.cornlpostlracapping~tl'ie-answers-to-my-pre-ces»201B-questicinsf

D Add Disqus to your attained DisqusAdd

Late TW|CE Edi'tor to Be Honored with
Memorial Home Run Derby

i Lttji!r`.iii.’-_‘l";l ° ;L "i'ir'.ri`[l'~ =.ii:jt)
[:_,j aia-ii L"\.rr_-li" -- Thank you Rob...
Avatar

Gocgle Stadia Could A|ter the Video

Game Landscape

'l co.'nrrier'il ' 25 days ago

L;,'J 'r‘astnei':'g,~:oin _ and how are they going

AVBtHlto get around low |atency for most
internet subscribers

a Dlsqus' Privacy FolicyPrivacy Policyl=rivacy

Bi"lO

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 57 of 67

4i‘1 412019 Reca pping the Answers to My Pre-CES 2018 Questions - Dea|erscc pa

__Subscribe

DENM}OFE v'~.rEE;<_Et~; ii

Don't miss a thing in the CE industryl Get the
most important news of the week, specially
picked by our Dealerscope editors

 

Emai| Adi:lress

"= -\ 11 .- . _
list i-'-. .-;0-,'.-' >P

 

 

 

' Another One Bites

` the Dust: JCPenney

l - to Close 27 Stores in
' 2019

- Touring CED|A's New
` Headquarters

: Crosley RSD3 Mini
. Becomes Offlcial

-" - Turntable of Record
l Stcre Day

 

https:rrwww,dealerscopa.convpostlrecapping-the-answers-lo-my-pre-ces-2018-quastionsr 9!10

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 58 of 67

4l14l`2£l19

items
Fsdcast
lloises
$tit:scrili'

https:imww.dealerscope.con'i-‘pcistirecappir'ig-the-answers-lc-my-praces-201B»quesiions.-‘

Recapping the Answers to My Pre-CES 2018 Questions - Desiarscopa

AboutUs
Adveruse
Repnnts

List Rentai
anacy PoHcy
Tennsoste
Custon1er
Service

AlJlVl'SlOl'\i Ol?

Subscnbeto
ilevvstetters
Deaknscope
Today
TodayhtCE
Dealerscope
Connected
rk)nie

hacteitesources
Suhscnbeto
Deaierscope
rnagadne

Feed

i-\ ."*'

t qx

llii

Facebook
Tvvater

Linkedln

Copyi'ight G.- 2010 CT i_al) Global lviedia, l_i_.C. i'-\li Rights kcsei‘vei;i.

10l1D

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 59 of 67

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 60 of 67

4i1 4l2019 A|e:ira to Power AR Srriart Glasses

fm
Alexa to Power AR Smart Glasses

Zara Ali - _la.riuary S, 2018 - 08:25 AM

eller is making a debut in AR-powerea' .s'mar! glasses a development that
will be unveiled ar tire CES 2018 next week.

(CCM) _ Keeping up with its growing integration list, Amazon's smart
assistant Alexa is now exploring new territories Accorcling to the latest
Epo_rt , Alexa-powcred AR smart glasses will be unveiled at the Consumcr
Elcctronics Show (CES) in Las Vegas next week. These revolutionary smart
glasses are a brainchild of a company named Vuzix. They will allow users to ask w a question and receive
thc answer virtually in their field of view, with possible questions ranging from stock prices to sports scores
Vuzix CEO Paul Travers says that the pricing of these smart glasses will be $1,000, which is expected to
decrease to $5 00 by next year In order to benefit from Alexa assistance, users will bc required to have an
Amazon accountl The inclusion of Alcxa on a non-Amazon product is not a t'trst, though1 as last year the smart
assistant debuted on the HTC Ul l, Huawei Ma.te 9, and Motorola Z series smartphones. And there will be
more to comc, in line with Amazon's plans to release the Alexa Mobile Accessory Kit to help developers with

Alexa integrations in their products such as smartwatches and fitness trackcrs,

 

lm¢rge: © Virzr‘):.

https :l!ccm.neli'newerMSS-a|exa -to-pcwar-ar-sman*glasees 1l2

Case 1:19-cv-00689-NRB Document 35-14 Filed 04/22/19 Page 61 of 67

4t141201 9 A|exa to Power AR Smart G|asses

hitps;flccm.neb'news& 84 56~a|e>ca-to-power-ar-s ma rt-glasses

ZI'Z

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 62 of 67

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 63 of 67

4l14f2019 Vuztx Launching First slexa-Powarec| AR Glasses Next week

Newourgh Eazette

writing Newburgh, n. since 1'=:26

Aprii`lli, 2019
SCI-TECI-I

VuziX Launching First Alexa-
Powered AR Glasses Nex:t
Week

]acquelyn Byrd l 09_}anuary2018, IO:OB |

 

 

The Vuzix Blade come with a companion smartphone app to manage applications and
notifications from the connected device. The latest development is a lightweight solution of the

newburghgazette.com!Zt]1S.-‘01luslvuzi)c-launching-nrst-a|exa-powered-ar-glasse s-ne)¢l-week!

1)‘5

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 64 of 67

4!1412019 ‘u'uzix Launching Firsl Alexa-Powered .AR G|asses Nert Week
AVS Device SDK that the company launched previous year to let OEMs start integrating
Alcra into their Bluetooth-suppoited connected devices.

Amazon has already said that Bose, Jabra, iHome, Beyerdynamic, Bowers dc Will<ios, among

others, plan on adding Alexa to various Biuetooth audio devices in the coming monthsl

The business, or at least so-called prosumer market, might be where we first see the Vuzix
glasses With alexa‘s help, you can have the glasses project directions, menus, weather reports,
sports scores and other alerts right in front ot` your eyes. AR is a technology that superimposes
digital information such as maps, text messages and more onto a person's view of the real
world, While VR submerses a user into a completely different digitally created world.

One of the most intriguing products to watch with Alexa will be the Vnzn: Blade AR Smart
Glasscs that just might give life to a smart-glasses product category that -with Googlc Glass -
garnered attention a few years back but has failed to get anywhere with consumers This is
expected to happen sometime in 2019. But it is interesting to see how Aiexa would get into
this same nascent space Of course, it's the enterprising young Vuzix who are taking the reigns
and spearheading Alexa's incorporation into augmented reality (AR) and mixed reality (MR)

devices.

As time goes by, the list will grow even hirther, which could ultimately position Alexa as the
primary voice assistant for most consumers around the world lt‘s not quite as full fledged as
the Echo Show - for example, asking Amazon to play video content didn't work - but for most
ot` what you'd want to get done on something in the Bri|liant Control‘s form t`actor, anyway.

ln August, Microsoft tied-up with Amazon to let Conana and Ale)ta work together - rivaling

Google Assistant and Siri.

A pair of Ainazon A[exa-enabled digital glasses is dehuting at CES this week. But both the

companies are yet to showcase their developments

Lz'ke this

loadlng...

nawburghg azette.eorntZO‘l Bto1t09Nuzix-launehing-ti rst-alexa-oowered'ar-g| asses-next-week.»‘ 2t5

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 65 of 67

4i14l2019 Vuzi)c Launehl'ng Flrsi AIexa-Powered AR G|asses Nexl Week

Sa‘ve 353

FROM THE `1-'?"| RATED WEB HOST

DreamHos‘t`

   

i

loading._.

ananese lr.aysker banned l'rorn competition l'or striking rivsl’s drink
Patriots to host Titans in divisional round game Satnrday night
Now .lamie Dirnon says he l'egrets calling hiteoin a "l`rautl"

.Iacoh Eason would make Huskies Pac-IZ l`avorites

Honor TX to soon have Faeial Reeognition lieature in Ql of 2018
Tottcnham's Georges-Kcvin Nkoudou set for Burnlcy loan move
EPS for Mcl]onald's Corporation (MCD) Eitpected At$l.SS
'l`eacher handcuffed at Vcrmi|ion Parish school board meeting

Jel`t` Bczos ls Now Worth More Than l3ill Gates Ever Was

Android Oreo Fails To Reach Even _l % Shin'e

latest

l|9 Jannnr)' 2013

(INTC) Stake R:lisetl by Crossva ult Capital Managenient LLC

The chip maker reported $1.0] earnings per share for the quarter, topping the Zaclts' consensus estimate ol`Sl),SU by
$O.Zl. Gamble Joncs Investmcnl Counscl sold 9,388 shares as thc company's stock declined 2.96% while stock markets

rallied.

09 .I:lnn:\ry lO|H

'Metal Geal' Survivc' gamcplay footage trailer released

Whethcr irs good or bad you'|l be able to decide t`or yourselt`during the upcoming beta which begins on January ]81]1.
Whatever lhal turns ouL to he, it will star Norrnau Reedus, Mads Mil<.kelsen and fealure input |`rom Guillenuo Del Toto.

ll') .Inr\u:uy 2013
Sony Unveils Trio Ot` Wirelcss [n-Em' Headphoncs

newhurghgazetle.coml?t]‘ltim.'UQNuzi>¢-|aunshing-firs!-ale>i a-powared-ar-g!asses-next-weekt 3-‘ 5

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 66 of 67

4l14»'2019 vuzii: Launchlng Firsl A|e)¢a-Powerac AR G|asses Ne:d Week

Yon lose out on the noise cancellation leature, but i|'all you want are solid \vo:'i<oul corbuds_. thSC might get lhejoh

donc. Sony says this will be delivered through an update1 so don't expect it ifyou'rc getting them when thcy're first

releasedl

09 .lanuary 10| 8

Arizona sheriff pardoned by Trump announces lle‘s running for Senate

The Democratic candidate in a race that represents one of the party's best pie|c-up opportunities on the 2013 midtenn
map is ltep. McSally is more closely aligned wilh Senate Majority bender Mitch McConnell. who listed her as a top

recruitl

l|9 .lunuary l[|lli
Rick Carlislc B]asts ESPN For LaVar Ball Coveragc
The rookie played 30 minutes in thc win, tied for the most ou the tealn, so there should be no real controversy over

playing lime. Though the team has been l`ultering in year two under Wallon, they have dealt with injuries and are still

remarkably young

|`|'9 .Iauuarv lt]ll'l

Pence to visit Egypt. lordan, lsrael in .|anuai'y

l’olish FM to announce cabinet reshul`lle on Tucsday

Kohl's Corporatiou (KSS) Stock Soars on Si.zzling l-Ioliday Sales
Transcript: Contentious Tapper»ivlillcr Fend Spi|led Off-Air

Seottish A&E waits at highest level

Ana|ysts Sce Sl .15 EPS t'or Scagatc Technology plc {STX)

Ovenvatch l..eague App Now Available for Downlond on iOS and Android
Dcstirly 2 Crimson Days event For Valenline's Day to woo Gu:lrdiaus

Sinn Fein suspend MF who posed with bread on Kingsrnill luassacre anniversary
Iran warns atomic agency ifUuitcd States reneges on nuclear deal

Bri ta in starts "onc ot` the world's Loughest bans" on microboads

North Korea will send Wimer Olympics team south ot` the border

Boxing fan fined $lol}k after drunk mate livestreamed Anthony Joshua light
'l"argot reports strong holiday salcs, raises fourth quarter predictions

Ncw NI Sccrelary of Statc: who is Karen Bradlcy'§'

news urghgaze1te.co mlzol 810 1109!\¢ uzix-launching- irsl-a|exa-powera d-ar-glasses-nexl-weekl 4,'5

Case 1:19-cv-OO689-NRB Document 35-14 Filed 04/22/19 Page 67 of 67

4!14.‘2019 \t'UZiJ( LB|JF|Cl"|lf'lg Fit‘$l A|EXB-FDWE red AR GlBSSES N&)‘.l WSBK

'ID 2019 Newburgh Gazelte

newburghgazette.eornth Blt]1luglvuzix-launchtng-rlrst-a|exa-powered-er‘glasses-next-week,‘ 5!5

